Case 1:20-cv-21203-MGC Document 42 Entered on FLSD Docket 11/10/2020 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 1:20-CV-21203-Cook/Goodman
  MARIA McSWAIN,

            Plaintiff,

  v.

  WORLD FUEL SERVICES
  CORPORATION,

            Defendant.

                         PLAINTIFF’S MOTION TO AMEND REPLY BRIEF

            Defendant’s response to Plaintiff’s motion to amend elevates form over substance, ignores

      the concept of time, and wrongly argues that for a retaliation claim to arise the plaintiff must be

      subject to an employment action. Since that is the case, Plaintiff’s motion to amend should be

      granted.

            Defendant first argues that Plaintiff’s motion to amend is premature because Defendant

      hasn’t technically “filed” its motion to amend. (Dkt. 40, p.2) True. But irrelevant. Either way

      Defendant has publicly and officially asked the Court to allow Defendant to subject Plaintiff to

      legal liability under four baseless legal theories. 1 Since it “is an enjoinable unfair labor practice

      to prosecute a baseless lawsuit with the intent of retaliating” it follows that same principle applies

      in the context of a party asking a court for permission to prosecute a baseless lawsuit which is the

      case here. See Bill Johnson's Restaurants, Inc. v. N.L.R.B., 461 U.S. 731, 744 (1983).

            Defendant then argues that Plaintiff’s “premature” motion to amend is untimely because it

      came after the October 9, 2020, Motion to Amend deadline. (Dkt. 40, p.3) True. But also



  1
    The baselessness of Defendant’s proposed claims against Plaintiff are set out in Plaintiff’s motion
  to amend response brief. See Dkt. 29.

                                                       1
Case 1:20-cv-21203-MGC Document 42 Entered on FLSD Docket 11/10/2020 Page 2 of 5




   irrelevant. Defendant did not seek leave to sue Plaintiff until October 9, 2020. (Dkt. 23) As a

   matter of commonsense Plaintiff’s retaliation claim didn’t become ripe until Defendant (on

   October 9, 2020) actually filed its baseless counterclaim. Two weeks later – and months before

   the close of discovery and before a single deposition has been taken in this case – Plaintiff moved

   to amend her complaint to assert the USERRA retaliation claim. (Dkt. 30) This is not an “eleventh

   hour” amendment. There is no prejudice. And the fact that Defendant informed Plaintiff a few

   days before October 9, 2020, that it was intending to file the (baseless) claims doesn’t militate

   against “good cause” as Plaintiff did not know that Defendant would follow through on its threat

   until October 9, 2020. A “court may grant [a] late-filed motion if the pretrial schedule could not

   reasonably have been met despite [the party’s] diligence” and this court should do so here as

   Plaintiff could not have reasonably alleged a retaliatory lawsuit until after Defendant sought court

   permission to file that lawsuit and Plaintiff diligently sought leave to amend within weeks of that

   filing. Nobles v. Rural Cmty. Ins. Servs., 303 F. Supp. 2d 1279, 1284 (M.D. Ala. 2004).

         Defendant then argues that Plaintiff’s motion to amend is “futile” because Plaintiff fails to

   allege (a) an “adverse employment action”, (b) “retaliatory motive”, and (c) that Plaintiff fails to

   establish a causal connection. (Dkt. 40, pg. 4-8) Those arguments fail.

         First, the USERRA “is very similar to Title VII.” Staub v. Proctor Hosp., 562 U.S. 411,

  417 (2011). To that end, USERRA retaliation claims are analyzed in the context of Title VII

  retaliation claims. See Lambert v. United Parcel Serv., Inc., 266 F. Supp. 3d 1369, 1372, n.1 (M.D.

  Fla. 2017)(citing Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007) (internal

  citation omitted) (articulating elements in context of Title VII claim)). An “adverse employment

  action” in the context of a Title VII retaliation claim is an act that “well might have dissuaded a

  reasonable worker from making...a charge of discrimination.” Lambert, 266 F. Supp. 3d at 1372

  (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Being sued by your


                                                   2
Case 1:20-cv-21203-MGC Document 42 Entered on FLSD Docket 11/10/2020 Page 3 of 5




  former employer is an act that would reasonably dissuade a worker from filing a charge of

  discrimination or a USERRA lawsuit. See Sanchez v. Deloitte Servs., LP, 2019 WL 5555541, at

  *6 (M.D. Tenn. Oct. 28, 2019)(citing Lambert and denying motion to dismiss USERRA retaliation

  claim based on defendant’s state court lawsuit against former employee who sued former employer

  for USERRA violations). Here Plaintiff states a claim for retaliation since the initiation of a

  baseless counterclaim would dissuade a person from initiating a USERRA lawsuit.

         Second, a USERRA retaliation claim does not require proof of “retaliatory motive.”

   USERRA’s anti-retaliation statute provides in relevant part that:

         An employer shall be considered to have engaged in actions prohibited –

                                                   ...

         (A)     action to enforce a protection afforded any person under this chapter, (B)
         testimony or making of a statement in or in connection with any proceeding under
         this chapter, (C) assistance or other participation in an investigation under this
         chapter, or (D) exercise of a right provided for in this chapter, is a motivating factor
         in the employer’s action, unless the employer can prove that the action would have
         been taken in the absence of such person’s enforcement action, testimony,
         statement, assistance, participation, or exercise of a right. 38 U.S.C. § 4311(c)(2).

         Plaintiff sued Defendant, which is an “action to enforce” USERRA, and Plaintiff must

  show the adverse employment action (here the retaliatory lawsuit) was “a motivating factor.” See

  supra. Nothing in USERRA’s text requires proof or pleading of “a retaliatory motive.”

         Third, temporal proximity is not the only way in which a retaliation claim is established.

  See Johnson v. Miami-Dade Cty., 948 F.3d 1318, 1325–26 (11th Cir. 2020)(noting Title VII

  retaliation claim can be based on comparator evidence). Here Plaintiff pleads that her former co-

  worker (Patricia Ojeda) engaged in the exact type of conduct of which Defendant accused Plaintiff

  (a) telling Defendant that she would return to work (b) changing her mind (c) getting paid benefits

  by Defendant but (d) not suing Defendant (and therefore not getting countersued by Defendant)

  whereas Plaintiff did everything Ms. Ojeda did except that Plaintiff sued Defendant who, in turn,


                                                    3
Case 1:20-cv-21203-MGC Document 42 Entered on FLSD Docket 11/10/2020 Page 4 of 5




  sued Plaintiff but not Ms. Ojeda. (Dkt. 30-1, ¶104). This is classic comparator evidence courts

  recognized in similar contexts a la the “proper comparators for Plaintiff's retaliation claim are

  individuals who made EEOC charges of discrimination and were not later fired, even though they

  engaged in conduct similar to that of the plaintiff.” Glass v. Supreme Beverage Co., No. 2:10-CV-

  00470-LSC, 2012 WL 13048225, at *2 (N.D. Ala. Feb. 3, 2012).

         Plaintiff’s motion should be granted.

         Dated on November 10, 2020.

                                       Respectfully submitted,

                                       _____//s// John D. Agnew_________
                                       JOHN D. AGNEW
                                       BOY AGNEW POTANOVIC, PLLC
                                       4414 Metro Parkway, Ste. 110
                                       Fort Myers, FL 33916
                                       Telephone: 239-208-6500
                                       Email: johna@bapfirm.com


                                       _____//s// Matthew Z. Crotty__________
                                       MATTHEW Z. CROTTY, Pro Hac Vice
                                       CROTTY & SON LAW FIRM, PLLC
                                       905 West Riverside, Suite 404
                                       Spokane, WA 99201-0300
                                       Telephone: 509-850-7011
                                       Email: matt@crottyandson.com

                                       _____//s// Thomas G. Jarrard________
                                       THOMAS G. JARRARD, Pro Hac Vice
                                       LAW OFFICE OF THOMAS G. JARRARD
                                       1020 N. Monroe St.
                                       Spokane, WA 99201
                                       Telephone: 425-239-7290
                                       Email: tjarrard@att.net

                                       Attorneys for Plaintiff




                                                  4
Case 1:20-cv-21203-MGC Document 42 Entered on FLSD Docket 11/10/2020 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I certify that on November 10, 2020, I caused the forgoing to be electronically filed with

  the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the all

  counsel of record.

         I certify that I have caused to be transmitted via U.S. Mail or email the document to the

  following non-CM/ECF participant/s: None

                                       /s/ __John D. Agnew_________
                                       JOHN D. AGNEW
                                       BOY AGNEW POTANOVIC, PLLC
                                       4414 Metro Parkway, Ste. 110
                                       Fort Myers, FL 33916
                                       Telephone: 239-208-6500
                                       Email: johna@bapfirm.com




                                                  5
